DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of claims
This office action is in response to the amendment received on 08/06/2020.
Claims 1, 2 and 5-14 were amended.
Claims 3-20 were previously withdrawn.
Claims 1-20 are pending.
Claims 1 and 2 were examined.

Response to Arguments/Amendments

Broadest reasonable interpretation of the amended claims
As detailed in the Final Office dated 03/05/2020, claims 1 and 2 were amended to introduce the term “a non-telephony network service”. The specification as filed does not offer a lexicographic definition for the term. While the specification recites “services” that may be performed over a computerized network and a “non-telephony network”, such the “UPN system”, the specification is silent regarding a “non-telephony network service”, as claimed. In addition, the term itself raises 35 U.S.C. 112(b) issues that remain unchallenged by Applicant.



Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 11-17, filed on 08/06/2020), with respect to the rejection of claims 1 and 2 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Specifically, with respect to step 2A, prong one of the analysis, Applicant “believes that the claims, as amended, are not merely a series of steps that recite judicial exceptions, and that they therefore do not recite an abstract idea.” Examiner respectfully disagrees with the standard set by Applicant. The PEG 2019 and October update provide more guidance regarding the meaning of the term “recites”. Specifically, “a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.” (see October 2019 Update: Subject Matter Eligibility, page 1). Applicant is in the position that the claims do not recite a mathematical formula. However, the claims recite: “d. generating a unified phone number by unifying the telephony phone number with an account identifier of the non-telephony network service within the computerized network;”. Examiner is in the position that generating a number by unifying another number with an identifier is nothing more than a formula written in text format. While Examiner thanks Applicant for reciting what the Update considers “Mathematical Calculations”, Examiner reminds Applicant that the section “Mathematical formulas or Equations cannot be ignored. Specifically, the October Update recites: “A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase “determining a ratio of A to B” is merely a textual 
Applicant is further in the position that the claims are not directed to certain methods of organizing human activity. Specifically, Applicant disagrees with the abstract idea falling into the fundamental economic practice and commercial or legal interactions. Examiner agrees in part. While Examiner agrees with Applicant’s position of the amended claims not being directed to a fundamental economic practice, Examiner respectfully disagrees with Applicant’s position that the claims do not recite a commercial of legal interaction. “According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations”. The claims recite: requesting and receiving a number, using a network, generating an account, generating a number and managing a transaction. As previously discussed, those are functions that can be performed by an account manager, i.e. a bank account manager, with or without the aid of a computing device. Examiner is in the position that the steps recited by the claims recite a business relation, in which an individual (i.e. a manager) handles aspects of requesting and acquiring documents, creating an account and a number and managing transactions. Examiner is in the position that these recited steps fall squarely into the “Commercial or Legal 
With respect to Step 2A, Prong Two of the analysis, Applicant asserts “Applicant believes that amended Claims 1-2 are not abstract as they recite additional elements that are integrated into a practical application. Specifically, Applicant believes that Claims 1-2 amount to more than using a computer or a processor to implement an abstract idea…” Examiner could not disagree more. Firstly, Applicant does not recite which “additional elements” of the claims Applicant considers as being “integrated into the practical application”, Secondly, the PEG 2019 October Update recites “the claim integrates the judicial exception into a practical application based upon evaluation of “(several) considerations”. Examiner is in the position that the claims don’t even require the use of a computer or a processor to implement the recited steps, which, under broadest reasonable interpretation, can also be performed by a human. Applicant further asserts that the claims “involve improvements in the functioning of a technological environment” and that “the claimed invention improves the functioning of the computerized network because the method reduces the overall data storage requirements for a plurality of accounts for specific users.” Examiner respectfully disagrees. Specifically, the October Update recites “the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.” (Emphasis added by Examiner). 
Applicant further asserts “the limitations of Claims 1-2 are not merely reciting things that all processors do”. Examiner agrees with Applicant for different reasons. Specifically, the claims recite “things” that are not even required to be “done” by processors. The single instance of a “processor” in the claims refers to requesting and receiving data “via a processor”, which, under broadest reasonable interpretation of the claims, doesn’t even require the steps of “requesting” and “receiving” to be performed by a processor, but merely aided (i.e. “via”) a processor. Applicant further asserts “The limitations of Claims 1-2 as defined in the Specification are performing processing functions based on specific instructions.” It appears that Applicant relies on “instructions” “defined in the “specification”. Examiner respectfully disagrees with Applicant’s position. Firstly, Examiner reminds Applicant that it is improper to import claim limitations from the specification into the claims. It has been held that “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of 
Applicant further relies on the decision (SRI International. Inc. v. Cisco Systems. Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019). Examiner respectfully disagrees with Applicant’s interpretation of the relationship between this decision and the claims at issue. Applicant oversimplifies the scope of the claims of the decision by asserting “Like SRI International, Applicant includes a series of steps performed by a computer network in Claims 1 and 2. Examiner couldn’t disagree more. Examiner is in the position that the claims at issue can’t even be correlated to the first step of the method of the decision “deploying a plurality of network monitors in the enterprise network”. While SRI International deals with positively altering a network by deploying network monitors and then using these deployed monitors to analyze network traffic data to flag suspicious activity, the claims at issue merely recite steps that are performed “over” or “using” a network. This difference is crucial. Examiner is in the position that the decision cited by Applicant aids in highlighting what the claims at issue lack. Lastly, Applicant asserts “The limitations of the present invention reflect an improvement as enhanced communication technology”, without indicating which elements of the claims are responsible for this “improvement”. Examiner respectfully disagrees that the claims even encompass any “enhanced communication technology”, as Applicant asserts. “Considerations that may not indicate integration include merely reciting the words 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 17-24, filed on 08/06/2020), with respect to the rejection of claims 1 and 2 under 35 USC § 112(a) have been fully considered but they are not persuasive. Specifically, Applicant disagrees with the rejection regarding the amended language “d. generating a unified phone number by unifying the telephony phone number with an account identifier of the non-telephony network service within the computerized network;” as being broader than what is recited by the specification as filed. While Applicant asserts that “Those of skill in the art would understand that such a disclosure at least implies, possession of the disclosed invention”, Examiner reminds Applicant that “Written description requirement for generic claims is not necessarily met as matter of law merely because claim language is repeated verbatim in specification, since, even if claim is supported by specification, possession alone is not always sufficient to satisfy that requirement. (Emphasis added by Examiner, see also Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Applicant’s arguments do not offer any further guidance in terms of where in the specification the broad language presented by the claims is described with sufficient detail. Therefore the claims are still rejected under 35 USC § 112(a) as further detailed below.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 25, filed on 08/06/2020), with respect to the rejection of claims 1 and 2 under 35 USC § 112(b) have been fully considered and are persuasive, with the exception of the rejection of the term “a non-telephony network service”, unaddressed by Applicant. The remaining rejections under 35 USC § 112(b) have been withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1 and 2 in view of the amended language.


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 25-28, filed on 08/06/2020), with respect to the rejection of claims 1 and 2 under 35 USC § 103 have been fully considered but are unpersuasive. Specifically, with respect to the language “wherein the transaction of the service instance is managed by a third party over the computerized network”, it appears that Applicant places undue weight to a not positively recited method step (i.e. “transaction… is managed… by party…”). Therefore, Examiner is in the position that the recited references still render obvious the broadest reasonable interpretation of the claims. With respect to the arguments directed to the newly introduced language those are made moot as the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Examiner's Comments
Claim 1 recites “using the computerized network for receiving and verifying…...”; “identifying the account by use of the unified phone number...”; Claim 2 recites “requiring the automatic providing of the security code to process the service instance...” (Emphasis added), statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.

Claim 1 recites “data associated with the user...”; “wherein the transaction of the service instance is managed by a third party over the computerized network...” 

Claim 1 recites “a non-telephony network service” (Emphasis added). However, it has been held that “structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.”” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).

Claim 1 recites “transaction… including associating the service instance with the account and identifying the account by use of the unified phone number…” The language above is directed to stored data and/or to describe the type of data. However, as the stored data is not functionally related to the memory in which it is stored it does not distinguish the claimed method from the prior art. In addition, printed matter carries no patentable weight absent a new and unobvious functional relationship between the printed matter and the substrate (see, for instance, Guo et al. (US 2002/0143964 A1) ,; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


In the instant case, claims 1 and 2 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 

The claims recite account management, which is an abstract idea. Specifically, the claims recite: 

a. “requesting and receiving a telephony phone number from a user via a processor...;”;b. “using the... network for receiving and verifying registration data associated with the user wherein verifying registration data includes placing a test call to the telephony phone number;”;c. “generating an account within the computerized network and associating the account with the registration data and with a... service;”;d. “generating a unified phone number by unifying the telephony phone number with an account identifier of the… service...;”;e. “managing a transaction of a service instance of the... service over the 

which is grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of receiving and verifying information, opening an account, updating an account and managing a transaction. In addition, the claims are also grouped within mathematical concepts because the steps recited describe generating a number by unifying a number with an identifier, which can be represented by a formula. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mathematical concepts groupings were considered as a single abstract idea.


Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: computerized network; non-telephony network, merely generally linking the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements are recited in addition to the steps or functions such as: requesting and receiving… number…, using… network…, generating an account… and associating… account with… data and with… service…, generating… number…, managing a transaction….  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using computerized network; non-telephony network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of account management. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of account management. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible. The dependent claims 2 further describe the abstract idea of account management. The dependent claims do not include additional elements that integrate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “d. generating a unified phone number by unifying the telephony phone number with an account identifier of the non-telephony network service within the computerized network”. The specification as filed recites, inter alia:
“[0116] According to one embodiment of the invention, there is a system and/or method of providing a unified phone number (UPN). The unified phone number is configured to connect an individual number, in the form of a phone number, to virtually any information or media system. Once registered, a UPN may be connected to any number of information or media systems to provide almost any desired service, from telephone service, to banking and financial services, retail purchasing, travel accommodation, etc. The system and method includes a built in security module and safeguards at the registration, account creation, service instance connection and transaction levels. 
[0149] The illustrated unification module may include a processor and/or a memory device. It is in communication with the account generation module and is configured to unify a received telephony number with a network service thereby generating a unified phone number. Such may be accomplished by replacing an identification number, username, access portal, or other access identifier of an existing service account with the unified telephone number. Such may be accomplished by adding the unified telephone number as an alternative access identifier on an existing account. Such may be accomplished by creating a new service account having an access identifier preset to the unified phone number.”
However, the claimed language “generating… number by unifying the telephony phone number with an account identifier” is broad enough to read on any number "unifying" algorithm, including algorithms not disclosed by the specification as filed. Specifically, the specification recites three examples of this "unified phone number" generation. In the first example, an identifier is replaced by a number of an existing service account. In the second example, a number is included in an existing account, and in the third and last example, "a new service account" is created, however the specification recites "having an identifier preset to the unified phone number", in other words, no new number is "generated" by “unifying” an identifier and a number, as required by the claims. Therefore, the specification does not explicitly recite in which manner a "unified phone number" is generated "by unifying... number... with... identifier", in addition to the previous "generating an account" step. While the claims are broad enough to read on an infinity of number generating algorithms, the specification does not disclose in which manner this is accomplished in addition to the account generation 

Claim 1 recites “a method… comprising the steps of… requesting and receiving… using… generating… generating… managing…” The specification as filed recites, inter alia:
“[0085] FIG. 20 is a module diagram of a unified phone system according one embodiment of the invention. The illustrated unified phone system includes a communications module, a security module, a storage module, a banking module, an interface module, a purchase module, a media module, an entertainment module, and a financial module. The illustrated modules are in functional communication with each other to a degree appropriate to carry out their respective functions. The associated modules each permit access to their services by use of a unified phone number. Accordingly, a user and/or third parties desiring to effect transactions (communication, data transfer, money transfer, etc.) may do so by accessing such modules and using the unified phone number to identify the account to be used. ”
However, the claimed language “requesting and receiving… using… generating… generating… managing…” is broad enough to read on any entity or combination of entities performing each of the claimed steps, including entities and/or combination of entities not disclosed by specification as filed. In other words, while the specification 


Claim 2 recites “requiring the automatic providing of the security code” (Emphasis added). The specification as filed recites, inter alia:
“[0018]...The method may include the step of requiring a security code associated with a service instance before transacting the service instance. [0151] The illustrated security module is functionally coupled to the transaction module and is configured to enhance security of a managed transaction by requiring a security code associated with a service instance before transacting the service instance. Such may include one or more encryption systems, public-private key pairs, key generation systems, password/login access barriers, and the like and combinations thereof. User's and others associated with their transactions may be required by the security module to successfully navigate a security process before having full or partial access to a transaction. A security module may be disposed between user and/or third party access to a service module or a transaction module such that access is restricted without the appropriate clearance. ”
Therefore, as the specification as filed does not recite how the step of "requiring the automatic providing of the security code" is performed and/or which entity performs this 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites “associating the account with the registration data”. This language is unclear as the claim was amended from reciting the positively recited step of "receiving and verifying registration data" to the intended use of using a network: "using… network for receiving and verifying…” Therefore, the amended claims do not require possession of "registration data" as previously claimed. In other words, the intended use of "using... network" does not necessarily equate to the claims requiring with the registration data" of step c. is rendered unclear by virtue of the amended language in step b. Dependent claim 2 is also rejected since it depends on claim 1.

Claim 1 recites “managing a transaction of a service instance of the non-telephony service over the computerized network, including associating the service instance with the account and identifying the account by use of the unified phone number, wherein the transaction of the service instance is managed by a third party over the computerized network”. This language is unclear as the claim amendment renders unclear which entity performs the recite "managing" step. The claim recites both "managing a transaction of a service instance of the non-telephony service" and the not positively recited wherein clause: "wherein the transaction… is managed by a third party…" Specifically, it is unclear whether "managing" is performed by a single party or whether is performed by multiple parties (i.e. an unnamed entity in addition to the third party). This duality renders the scope of the claims unclear. Dependent claim 2 is also rejected since it depends on claim 1.

Claim 2 recites “the automatic providing” in line 3. There is insufficient antecedent basis for this language in the claim.
Claim 1 recites “a non-telephony network service”. This language is unclear as the term is not lexicographically disclosed by the specification as filed. The term is 

Claim 1 recites “managing a transaction of a service instance of the non-telephony network service… wherein the transaction of the service instance is managed by a third party over the computerized network…” This language is unclear as the claims do not address in which manner the "third party" is aware of the generated account. In other words, the claims recite "generating an account" by an unrecited entity and "associating… instance with the account" as part of the transaction, however, the claims do not disclose in which manner the third party is aware of the previously generated account and/or in which manner the recited “transaction” takes place. Dependent claim 2 is also rejected since it depends on claim 1.

Claim 1 recites: “d. generating a unified phone number by unifying the telephony phone number with an account identifier of the-non-telephony network service within the computerized network”. It is unclear by the claim language whether the language “within the computerized network” refers to “generating” (i.e. “generating… within the computerized network…”), whether it refers to “identifier” (i.e. “an account identifier… within the computerized network”), or whether it refers to “service” (i.e. “the-non-telephony network service within the computerized network”).  This duality renders the scope of the claims unclear. Dependent claim 2 is also rejected since it depends on claim 1.

Claim 1 recites: “managing a transaction of a service instance of the non-telephony network service over the computerized network, including associating the service instance…” It is unclear by the claim language whether the language “including associating the service instance” refers to “managing” (i.e. “managing… including associating the service instance…”), or whether it refers to “transaction” (i.e. “transaction… including associating the service instance…”).  Dependent claim 2 is also rejected since it depends on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo et al. (US 2002/0143964 A1) in view of Kirchhoff et al. (US 2011/0026701 A1).

With respect to claim 1, Guo et al. teach a method of telephony integrated network communications over a computerized network (Service routing and web integration in a multi-site user authentication system) comprising:  
b. using the computerized network for receiving and verifying registration data associated with the user (see Fig. 1, register, paragraph [0035]; Fig. 4, step 220 and paragraphs [0038]-[0040]; Fig. 5, data structure 242, paragraphs [0047] and [0048]); 
c. generating an account within the computerized network and associating the account with the registration data and with a non-telephony network service (see Fig. 1, register, paragraphs [0035], [0041] and [0042]); 
d. generating a unified phone number by unifying the telephony phone number with an account identifier of the non-telephony network service within the computerized network (see multiple credentials / alternative login names (e.g. a phone number), paragraph [0063]); 
e. managing a transaction of a service instance of the non-telephony service over the computerized network, including associating the service instance with the account and identifying the account by use of the unified phone number, wherein the transaction of the service instance is managed by a third party over the 
Although Guo et al. disclose that the registration information may include the user's telephone number and a registration process (see paragraphs [0002] and [0035]), Guo et al. do not explicitly disclose a method comprising:  a. requesting and receiving a telephony phone number from a user via a processor over the computerized network; wherein verifying registration data includes placing a test call to the telephony phone number.  
However, Kirchhoff et al. disclose a method (Methods and apparatus for providing expanded telecommunications service) comprising:  
a. requesting and receiving a telephony phone number from a user via a processor over the computerized network (see Table 1, paragraph [0243]; paragraph [0487]. See also paragraphs [00381]-[0383] for virtual telephone number assignment); 
wherein verifying registration data includes placing a test call to the telephony phone number (see paragraphs [0488]-[0490]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the automated test call as disclosed by Kirchhoff et al. in the method of Guo et al., the motivation being to verify that the calls are being forwarded to the designated destination (see Kirchhoff et al., paragraphs [0487] and [0488]).
Moreover, with respect to claim 1, the claim recites non-functional descriptive material. Claim 1 recites “transaction… including associating the service instance with the account and identifying the account by use of the unified phone number…” (Emphasis added). Specifically, while the “transaction” is later described as being “managed by a third party”, the transitional term “including” is synonymous with “comprising,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Emphasis added. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP 2111.03. Since the “managing” step is based upon the transaction as a whole, and the transaction can further include elements extraneous to the elements recited by the claims, the language “transaction… including associating the service instance with the account and identifying the account by use of the unified phone number…” is directed to describing some of the data “included” in the transaction. However, as the recited data is not functionally related to the memory in which it is stored it does not distinguish the claimed method from the prior art (see In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

With respect to claim 2, the combination of Guo et al. and Kirchhoff et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Guo et al. disclose a method further comprising the steps of: associating a security code with the service instance; and requiring the automatic providing of the security code to process the service instance (see PIN associated with phone number, paragraph [0063]). 






 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoss (US 5,951,638) discloses an integrated multimedia messaging system, including interfacing e-mail internal interface calls with voice-mail internal interface calls.
Labrou (US 2006/0206709 A1) discloses authentication services using mobile device, including associating a user's regular login and password (account) with this user's mobile phone number.
Outwater (US 20070174080 A1) discloses a method and apparatus for improved transaction security using a telephone as a security token, including a database  tracking associations among a customer, a customer’s account, and at least one phone number.
Walker et al. (US 6,163,771) disclose a method and device for generating a single-use financial account number, including accounts associated with phone numbers.
Hansen et al. (US 7,096,205 B2) disclose systems and methods for enrolling consumers in goods and services, including anonymous consumers identified solely by ID and/or telephone number.
Baker et al. (US 8,285,249 B2) disclose feature management of an electronic device, including electronic wallets tied to phones and services to regulate the usage of a phone.
McLarty et al. (US 8,611,511 B2) disclose a contact number encapsulation system, including the generation of a single primary contact number and a service portal application.
Bedingfield et al. (US 2004/0110465 A1) disclose a system and method for providing advanced telephony services using a virtual telephone number, including associating an existing telephone number with advanced services in another network, by establishing a virtual telephone number. 
Timmins et al. (US 2007/0121882 A1) disclose a technique for effectively providing personalized communications and information assistance services, including a user profile associated with a user’s telephone number and credit card transactions.
Ho et al. (US 2008/0112393 A1) disclose a system and method for a universal phone number service, including services associated with a single phone number and rerouting calls.
Abifaker (US 2009/0192928 A1) discloses methods and apparatus for integration of gift card services for mobile devices and social networking services, including associating mobile device with account based on phone number and management of multiple credit accounts associated with a phone number.
Paquet et al. (US 2010/0250592 A1) disclose a method and a system for unifying web and phone presence, including generating a user account with contact 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685